Citation Nr: 9929352	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for skin cancer as 
secondary to radiation exposure.  

3.  Entitlement to an initial compensable evaluation for 
asbestosis, pleural plaques.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for skin cancer as secondary to radiation 
exposure, and for hearing loss.  The RO granted entitlement 
to service connection for asbestosis, pleural plaques with 
assignment of a noncompensable evaluation.

The issue of entitlement to an initial compensable evaluation 
for asbestosis is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for skin 
cancer as secondary to radiation exposure has been obtained.  

3.  The probative medical evidence shows that the veteran's 
skin cancer is not causally related to any inservice 
radiation exposure.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Skin cancer, claimed as secondary to radiation exposure, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. §§ 
3.303(d), 3.309(d), 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hearing Loss

Service medical records show no documentation or diagnosis of 
a hearing impairment.  Whispered voice was described as 15/15 
in both ears on the enlistment examination.  No hearing 
impairment was diagnosed.  Whispered voice was 21described as 
15/15 on the separation examination.  No hearing impairment 
was diagnosed.  

Post-service medical records show complaints of decreased 
hearing in the right ear in July 1987.  The diagnosis was 
unilateral hearing loss in the right ear (asymmetrical).  

During a VA examination in July 1994, the veteran was noted 
as having a round right ear and unable to hear with his right 
ear.  The examiner noted the veteran's history of being a 
machinist's mate in the military.  The examiner noted his 
history of there being loud noises in the engine room.  


Skin Cancer

Service records show that the veteran served as a machinist's 
mate.  His primary shipboard duties consisted of operation 
and maintenance of ship propulsion machinery and auxiliary 
equipment.  

It has been confirmed that he was present as a participant in 
Operation DOMINIC I, a series of 36 nuclear weapon 
detonations, 35 at high altitude and one underwater, between 
April 1962 and November 1962.  

In December 1992 the veteran was diagnosed with basal cell 
carcinoma of the scalp which was completely excised.  It was 
noted during the July 1994 VA examination that he also had 
three skin cancers removed from his back.  

In March 1995 the program manager of the Nuclear Test 
Personnel Review (NTPR), Radiation Science Directorate of the 
Defense Nuclear Agency (later the Defense Special Weapons 
Agency, currently the Defense Threat Reduction Agency (DTRA) 
certified that the veteran had participated in Operation 
DOMINIC I.  It was noted that most of the DOMINIC I nuclear 
detonations were at altitudes too high to produce local 
radioactive fallout.  It was further concluded that what 
fallout was produced by lower altitude shots did not 
meaningfully perturb background radiation levels on any of 
the ships or islands manned by U.S. personnel.  

A search of its dosimetry data revealed that the veteran's 
film badge had a measurement of 0.036 rem gamma.  It was 
stressed that many of the film badges from Operation DOMINIC 
I had sustained considerable damage from light, heat, age, 
and moisture, resulting in elevated dose readings, and even 
false positive readings where no exposure had actually 
occurred.  NTPR went on to conclude that the his total dose 
was 0.1 (upper bound 0.1).  

In June 1995 the Assistant Chief Medical Director for Public 
Health and Environmental Hazards Officer (hereinafter "Under 
Secretary of Health") concluded that it was unlikely that 
the veteran's basal cell skin cancer could be attributed to 
ionizing radiation in service.  The Director of the VA 
Compensation and Pension Service (hereinafter "Under 
Secretary for Benefits") concurred with this conclusion in 
January 1999, finding that there was no reasonable 
possibility that the veteran's disability resulted from such 
exposure.  

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1998).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1998).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1998) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Service Connection for Hearing Loss

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hearing 
loss must be denied as not well grounded.  

Service records show that the veteran served as a machinist's 
mate.  Regardless, there is no documentation in the service 
records of complaints or diagnoses of hearing loss.  
Whispered voice was described as 15/15 in both ears during 
the enlistment and separation examinations.  

Post-service medical records show a diagnosis of right 
unilateral hearing loss in July 1987, more than 20 years 
after his discharge from service.  There is no evidence of a 
medical opinion or other evidence linking this hearing loss 
to service.  Therefore, he has failed to provide competent 
medical evidence of a link between his current hearing loss 
and service.  

The Board notes that the July 1994 VA examiner noted the 
veteran's history of working as a machinist's mate while in 
the Navy and that there were loud noises in the engine room.  
These statements do not constitute competent medical evidence 
of a nexus sufficient to well-ground the veteran's claim of 
service connection for hearing loss.  These statements merely 
noted his history and were not enhanced by additional 
comment.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner, does not constitute "competent medical 
evidence."  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The veteran's own lay contentions will not suffice to well-
ground his claim in this instance.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board notes that in December 1995, the RO received a 
statement from the veteran contending that he had received a 
hearing test from Kaiser Permanente approximately twenty 
years prior.  He stated that he was told that his right ear 
was bad and that this was due to "high pitched noises, such 
as steam turbines, that are in the engine rooms and boiler 
rooms on ships."  Such treatment records are not present in 
the claims folder.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

The Board notes that the veteran previously notified the RO 
that he had received treatment from Kaiser Permanente dating 
back to 1976.  The RO sent a request to Kaiser Permanente for 
his records from 1976 to the present.  The RO subsequently 
received records from Kaiser Permanente; however, these 
records only go back to 1987.  There was no indication made 
from Kaiser Permanente that there were any other records of 
the veteran which it did not send to the RO.  Furthermore, 
the RO sent the veteran a notice following his statement 
advising him of the recommended time to submit additional 
information.  

Thus, as the RO has already attempted to obtain the records 
referred to by the claimant, and advised him to submit any 
additional information, the duty to inform under section 
5103(a) has been discharged in this instance.  McKnight, 
Robinette, supra; see Gobber v. Derwinski, 2 Vet. App.  470, 
472 (1992) (holding that, with regard to the retrieval of 
relevant records, the record should show at least the 
possibility that the records exist).  

Because the veteran has failed to provide competent evidence 
of a nexus between his hearing loss and service, the Board 
finds that his claim of entitlement to service connection for 
hearing loss must be denied as not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
hearing loss.

As the veteran's claim for service connection for hearing 
loss is not well grounded, the doctrine of reasonable doubt 
has no application to his claim.

Service Connection for Skin Cancer

The veteran's claim of entitlement to service connection for 
skin cancer as secondary to radiation exposure is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

In this regard, the Board notes that the veteran has been 
diagnosed with basal cell carcinoma; a radiation dose 
estimate is available for the veteran; and skin cancer is a 
radiogenic disease as defined in 38 C.F.R. § 3.311, thus 
providing a potential link between the radiation exposure and 
the current disability.  The record shows that the RO 
requested dose information from the DTRA.  A medical opinion 
also was obtained from the VA Undersecretary for Health 
pursuant to 38 C.F.R. § 3.311.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran with respect to his claim 
is required to comply with § 5107(a).  

The Board notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(d).  
While the evidence establishes that the veteran is a 
radiation-exposed veteran, skin cancer is not included among 
the presumptive diseases specific to radiation-exposed 
veterans listed in paragraph (d)(2).  38 C.F.R. § 
3.309(d)(2)(1998).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

The probative medical evidence shows that the veteran was 
diagnosed with basal cell carcinoma of the scalp in December 
1992.  The veteran specifically alleged that he was exposed 
to radiation during Operation DOMINIC I, and the report from 
the DTRA confirms this.  

Notwithstanding the fact that skin cancer is listed as a 
radiogenic disease under § 3.311(b)(2)(vii), no competent, 
medical, or scientific evidence linking the veteran's 
diagnosis to the claimed inservice exposure to radiation is 
of record.  

The only competent medical evidence of record discussing the 
relationship between the veteran's radiation exposure and 
skin cancer is against the claim.  The June 1995 VA medical 
opinion of the Under Secretary of Health concluded that it 
was unlikely that the veteran's skin cancer could be 
attributed to exposure to ionizing radiation during service.

The Under Secretary for Benefits found in June 1995 that 
there was no reasonable possibility that the veteran's 
disability resulted from such exposure.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection under 38 C.F.R. § 3.311.  Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker, 10 Vet. App. at 71.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  As noted above, 
the record does not contain competent medical evidence of 
direct causation of the veteran's skin cancer claimed to be 
the result of radiation exposure.  The only opinions 
addressing this issue have concluded that his skin cancer was 
not causally related to in-service radiation exposure.  

The Board notes that a history of three skin cancers on the 
back was noted on the July 1994 VA examination.  The only 
documentation in the record of skin cancer is the diagnosis 
of basal cell carcinoma of the scalp made in December 1992.  
However, the veteran has made no indication that there are 
additional records pertaining to skin cancer which would 
render his claim plausible.  




The only medical facility he has been documented as referring 
to is Kaiser Permanente, and the RO has already obtained 
these records.  Therefore, the duty to inform under § 5103(a) 
has been discharged in this instance.  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997);  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The veteran and his representative, as laypersons without 
medical knowledge, are not competent to offer opinions or to 
make such conclusions regarding medical causation.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the veteran's current disorder and claimed inservice 
radiation exposure.  The only competent evidence of record 
that deals with the question of whether the veteran's skin 
cancer is related to inservice radiation exposure is against 
the claim.  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's skin cancer is related to his 
exposure to radiation during service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.  

Entitlement to service connection for skin cancer as 
secondary to radiation exposure is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO granted service connection in 
June 1995 for asbestosis, pleural plaques, assigning a 
noncompensable rating.  

In May 1998, the veteran underwent a examination on a fee 
basis pursuant to a request by the RO.  On examination, 
spirometry showed forced vital capacity (FVC) to be 79 
percent of predicted and 67 percent of predicted after 
inhalation of bronchodilators.  It was concluded that there 
was mild to moderate obstructive airways disease.

Chest x-rays were found to be consistent with total plaque 
calcification, which were noted as being secondary to 
asbestos exposure.  A history of smoking was noted.  The 
veteran reported quitting smoking 10 years earlier.  The 
diagnoses were, in pertinent part, asbestosis by chest x-ray 
and mild to moderate chronic obstructive lung disease.  

The veteran has not been service connected for chronic 
obstructive lung disease. The Board finds that the claims 
folder does not yet contain an adequate medical opinion 
regarding what portion of the veteran's pulmonary disability 
can be attributed to his service connected asbestosis, and 
what portion can be attributed to his chronic obstructive 
pulmonary disorder.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the above, the issue of entitlement to an initial 
compensable evaluation for asbestosis, pleural plaques, is 
remanded for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his respiratory 
symptomatology since service.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.
2.  After any additional evidence has 
been received and added to the record, 
the RO should arrange for a VA 
respiratory examination by an appropriate 
specialist  or the purpose of 
ascertaining that portion of the 
veteran's respiratory symptomatology 
attributable to his service-connected 
asbestosis, pleural plaques.  The claims 
file, a separate copy of this remand, and 
copies of the previous and amended 
criteria for rating diseases of the 
respiratory system should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  

Any further indicated special studies 
should be conducted.  The current 
severity of the veteran's asbestosis, 
pleural plaques, should be determined.  
The examiner should also assess whether 
there are any other respiratory 
impairments and determine the extent of 
their severity, including chronic 
obstructive lung disease.  The examiner 
should identify all existing 
respiratory/pulmonary abnormalities, and 
provide an opinion as to their etiology.  

The examiner should specifically provide 
answers to the following questions in the 
examination report:

(1)  What is the veteran's current forced 
vital capacity (FVC) and what percentage 
is it of the predicted amount; or what is 
the diffusion capacity of the lung for 
carbon monoxide by the single breath 
method (DLCO (SB)).  The examiner should 
assess the level of obstructive 
impairment.  

(2)  The examiner should be asked to 
render an opinion distinguishing the 
percentage of obstructive impairment or 
other pulmonary impairment attributable 
to the veteran's service connected 
asbestosis, and the percentage 
attributable to his non-service connected 
chronic obstructive lung disease or other 
respiratory disorder(s) diagnosed on 
examination.  If such a distinction is 
not medically possible the examiner 
should so state.  Any opinions expressed 
should be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
asbestosis, pleural plaques, with 
application of those criteria more 
favorable to the veteran.  The RO should 
also document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

